                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

JAMES CREWS, SR., in his own right             CIVIL ACTION NO. 6:18-cv-01647
and in his capacity as the legal and
personal representative of the estate
of his son, JAMES CREWS, JR.

VERSUS                                         JUDGE JUNEAU

FAE, LLC, ET AL.                               MAGISTRATE JUDGE HANNA

                                 JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff’s motion

for remand (Rec. Doc. 6) is DENIED, consistent with the report and

recommendation.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 9th day of

April, 2019.



                                         ______________________________
                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE
